F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             DEC 22 1997
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 WILLIAM D. PETERSON, II,

          Plaintiff - Appellant,
 v.

 MICHAEL D. ZIMMERMAN,
 Supreme Court Judge; RICHARD G.
 HOWE, Supreme Court Judge;
                                                          No. 97-4145
 GEOFFREY J. BUTLER, Clerk;
                                                      (D.C. No. 96-CV-138)
 JUDITH M. BILLINGS, Utah Court of
                                                        (District of Utah)
 Appeals Judge; RUSSELL W.
 BENCH, Utah Court of Appeals
 Judge; MICHAEL J. WILKINS, Utah
 Court of Appeals Judge; MARILYN
 M. BRANCH, Clerk; MICHAEL O.
 LEAVITT, Governor,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, MCKAY and LUCERO, Circuit Judges.




      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
       Mr. Peterson is an abusive filer who has been before this court, the United

States District Court for the District of Utah, and the state courts of Utah on

numerous occasions. 1 Currently, he is before us appealing the order of the United

States District Court for the District of Utah dismissing a 42 U.S.C. § 1983 action

against various members of the Utah Supreme Court, various members of the Utah

Court of Appeals, a court clerk for the Utah Supreme Court, a court clerk for the

Utah Court of Appeals, and the governor of Utah.

       On August 8, 1997, United States District Judge J. Thomas Greene

dismissed the plaintiff’s complaint below for failure to state a claim upon which

relief could be granted. He found the plaintiff’s complaint devoid of merit and

entered sanctions of $500 under Federal Rule of Civil Procedure 11. Plaintiff

filed a motion for reconsideration of the court’s order, which was denied by Judge

Greene on September 4, 1997.

       We have reviewed the plaintiff’s filings before us, and also find them

meritless. Accordingly, we affirm for substantially the same reasons stated by

Judge Greene in his two orders discussed above. In addition, although the district


       1
        With the filing of this appeal, plaintiff has now engaged the work of nine federal
appellate judges, three federal district court judges, one federal magistrate judge, and
countless court personnel in his law suits against five Utah appellate judges, two Utah
supreme court justices, the governor of Utah, a United States senator, and two court
clerks in a futile effort to establish that his constitutional rights have been violated. See
Peterson v. McCleve, No. 96-4106, 1996 WL 606400 (10th Cir. Oct. 23, 1996); Peterson
v. Hatch, No. 96-4023, 1996 WL 421946 (10th Cir. July 26, 1996).

                                             -2-
court has sanctioned Mr. Peterson pursuant to Rule 11, we do not consider that

sanction alone to be adequate in this case. “The court of appeals also has the

inherent power to impose sanctions that are necessary to regulate the docket,

promote judicial efficiency, and most importantly in this case, to deter frivolous

filings.” Van Sickle v. Holloway, 791 F.2d 1431, 1437 (10th Cir. 1986). We

therefore find that a further sanction of $500 to be paid to the Clerk of the United

States Court of Appeals for the Tenth Circuit is appropriate in this case.

      The Clerk of this court is hereby directed to issue an order requiring

Peterson to show cause why the above sanction should not be imposed. If

adequate response is not received by the Clerk within ten days from the filing of

this opinion, the sanctions shall be imposed. See id. The Clerk is further

instructed to return any future filings involving the same or similar allegations by

Mr. Peterson unless and until all outstanding sums due this court and the United

States District Court for the District of Utah have been paid in full.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                         -3-